222 F.2d 958
Albert J. OTTAVIANOv.READING COMPANY, Appellant.
No. 11580.
United States Court of Appeals Third Circuit.
Argued June 8, 1955.
Decided June 17, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
Henry R. Heebner, Philadelphia, Pa. (Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellant.
Elwood S. Levy, Philadelphia, Pa. (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
In this personal injury Federal Employers' Liability action arising out of an accident, the jury found for the plaintiff.


2
The defendant urges here, as it did below, that the verdict was against the weight of the evidence and that it was excessive. As to the latter, the court below specifically found that "the amount of the verdict is not so excessive as to shock the conscience of the Court." Our examination of the record discloses no error. The judgment of the district court will be affirmed.